DETAILED ACTION
This Office Action is in response to an application that was filed on 07/28/2020. Claims 1-10 are presented for examination consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification Objections
The disclosure is objected to because of the following informalities: 
The last sentence in ¶[0046] is conflicting with the limitations in claim 4.

Appropriate correction is required as well as no new matter should be entered.

Drawings Objections
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s):
The limitation "wherein said tube has an inner diameter such that the area of the cross section of said electronic device for radiofrequency identification represents a third of the area of the inner cross section of said tube
The limitation "wherein said cable further comprises a plurality of tubes arranged in said plurality of interstices" claimed in claim 8 must be shown.

No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Examiner’s Note
Fig. 2 does not provide sufficient structural details to support ¶[0018 and 0046] and claim 4.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, 8, and 9 are rejected under 35 U.S.C. 102(a)(2) or 102(a)(1) as being anticipated by Neumann et al. (US 2019/0304628 A1 and Neumann hereinafter cited in the 07/28/2020 IDS and International Search Report dated March 18, 2020).
Regarding claim 1, Neumann discloses a power cable (item 4 of Fig. 4 and ¶[0074-0075] shows and indicates power cable 4) comprising: at least one electrical conductor and at least one interstice in the vicinity of said electrical conductor (items 411, 41 of Fig. 4 and ¶[0074-0075] shows and indicates electrical conductor 411 and interstice located at interstices among the core elements 41 in the vicinity of electrical conductor 411), said cable further comprising at least one electronic device for radiofrequency identification (item 43 of Fig. 4 and abstract & ¶[0032 & 0075] & claims 1_3  indicates where cable 4  further comprising an RFID within hollow tubes 43), wherein at least one tube arranged in said at least one interstice and containing said electronic device for radiofrequency identification (Fig. 4 and abstract & ¶[0032 & 0075] & claims 1_3  indicates where cable 4  is comprised of an RFID within hollow tubes 43 that is shown in Fig. 4 and indicated in ¶[0075] that is within the interstices among the core elements 41).

Regarding claim 7, Neumann discloses a power cable, wherein said tube is made by extrusion (Fig. 4 and ¶[0027 & 0052] & claim 13 indicates tube 43 is obtained by extrusion).

Regarding claim 8, Neumann discloses a power cable, further comprising a plurality of electrical conductors and a plurality of interstices between the conductors of said plurality of electrical conductors, wherein said cable further comprises a plurality of tubes arranged in said plurality of interstices, each of said tubes containing at least one electronic device for radiofrequency identification (Fig. 4 and abstract & ¶[0074- 0075] & claims 1_3 shows and indicates a plurality of electrical conductors 411 and a plurality of interstices between the plurality of conductors 411; where cable 4 further comprises a plurality of tubes 43 arranged in the plurality of interstices, and where each tube 43 containing at least one electronic device for radiofrequency identification {as indicated in the abstract and claims 1 and 3}).

Regarding claim 9, Neumann discloses a power cable, wherein said at least one electronic device for radiofrequency identification comprises at least one chip and at least one communication antenna (Fig. 4 and ¶[0082] indicates where the RFID comprises at least one chip and at least one communication antenna).

Claim 6 is rejected under 35 U.S.C. 102(a)(2) or 102(a)(1) as being anticipated by Neumann, as detailed in the rejection of claim 1 above, and in further evidenced by Smith (US 5,706,382 and Smith hereinafter).
Regarding claim 6, Neumann discloses a power cable, wherein said at least one tube has a smooth inner wall (Fig. 4 and ¶[0027 & 0052] & claim 13 indicates tube 43 is obtained by extrusion, where the extrusion process will obtain a smooth inner wall, as evidenced by Smith in 4:54-57 and by the Applicant in ¶[0039]).

Claim 10 is rejected under 35 U.S.C. 102(a)(2) or 102(a)(1) as being anticipated by Neumann, as detailed in the rejection of claim 1 above, and in further evidenced by Lopez Gomez et al. (US 2015/0214746 Al and Lopez Gomez hereinafter).
Regarding claim 10, Neumann discloses a power cable, wherein said cable is a mining cable (Fig. 4 and ¶[0003] is reasonably interpreted to indicate where power cable 4 is used to supply energy in transport networks such as mines, as evidenced by Lopez Gomez in ¶[0043] and Fig. 6).
In addition, the limitation "wherein said cable is a mining cable" is a recitation of intended use and is interpreted to only require the ability to so perform. Since the power cable is comprised of the structural limitations outlined in claim 1, then Neumann is capable of performing the intended use as a mining cable. Consequently, then the power cable of Neumann will meet this claim recitation. Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See Ex parte Masham, 2 USPQ 2d 1647 (1987) and see e.g. In re Pearson, 181 USPQ 641 (CCPA).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Neumann, as detailed in the rejection of claim 1 above, and in view of Hrametz et al. (US 2014/0210633 Al and Hrametz hereinafter).
Regarding claim 2, Neumann discloses a power cable, further comprising a tube (Fig. 4 and abstract & ¶[0075] & claim 1 shows and indicates tube 43). 
However, Neumann does not disclose wherein at least one support cord arranged in said tube and freely mobile inside said tube. 
Hrametz discloses wherein at least one support cord arranged in said tube and freely mobile inside said tube (items 200, 114 of Figs. 1A-1C and ¶[0037 & 0068] shows and indicates where support cord 200 {tool string} is arranged in tube 114 {drill pipe string} and freely mobile inside tube 114; therefore, Neumann will have a power cable that further comprising at least one support cord arranged in the tube and freely mobile inside the tube by incorporating the cord and tube conceptual structure of Hrametz).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein at least one support cord arranged in said tube and freely mobile inside said tube into the device of Neumann. One would have been motivated to take the power cable of Neumann and have at least one support cord arranged in the tube and freely mobile inside the tube in order to facilitate data information from the electronic device arranged on the cord from any location within the tube, as indicated by Hrametz in ¶[0041] and shown in the transition between Figs. 1A to Fig. 1C, in the power cable of Neumann.
In addition, though Newman discloses the claimed invention except for support cord arranged in the tube and freely mobile inside the tube.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the support cord arranged in the tube and freely mobile inside the tube, as shown by Hrametz, since it has been held to be within the general skill of a worker in the art to be aware that known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Neumann, as detailed in the rejection of claims 2 and 1 above, and in view of Masashi et al. (JP2004265624A and Masashi hereinafter).
Regarding claim 3, modified Neumann discloses a power cable, wherein said at least one electronic device is arranged on said at least one support cord (Neumann:  Fig. 4 and abstract & ¶[0032 & 0075] & claims 1_3  indicates where cable 4  further comprising an RFID within hollow tubes 43; Hrametz: items 220, 221, 222 of Figs. 2A-2C and ¶[0041] shows and indicates where electronic device chip in the accelerometer 222 located in the invertor section 221 of the logging assembly 220 is arranged on support cord 200). 
However, Neumann and Hrametz does not disclose wherein at least one radiofrequency identification is arranged on said at least one support cord.
Masashi discloses wherein at least  one radiofrequency identification is arranged on said at least one support cord (items 1, 3, 5 of Fig. 1 & items 1, 3, 5, and 69 of Fig. 6 and abstract & ¶[0069-0070] shows and indicates where radiofrequency identifications 5  are arranged on support cord 3 {string-shaped holding member} forming continuous/elongated body 1 in cable 69; therefore, modified Neumann will have a power cable that is comprised of radiofrequency identifications that are arranged on one support cord by incorporating the body structure of Masashi).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein at least one radiofrequency identification is arranged on said at least one support cord into the device of modified Neumann. One would have been motivated to take the power cable of modified Neumann and have at least one radiofrequency identification be arranged on at least one support cord in order to provide a continuous cord body structure with RFID's to store cable information at different cable locations, as indicated by Masashi in the abstract, in the power cable of modified Neumann.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 5, the primary reason for allowance is due to a power cable, wherein the length of said at least one support cord is greater, by less than 10%, than the length of said at least one tube.

Claim 4 is objected to as being dependent upon a rejected base claim if rewritten or amended to overcome the drawing and specification objections set forth in this Office Action as well as rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Arsenault et al. (US2020/0089923Al) discloses an RFID within a tube.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847